SEITZ, Circuit Judge,
concurring.
It is most regrettable, in my view, that this court is confronted in this delicate area with the necessity of formulating important legal principles in the isolated setting on an appeal from an order dismissing a complaint for failure to state a claim. I believe the court would agree that it would have been far preferable that these principles be formulated in light of an adversarily developed record. Since that course seems unavailable to us, I note my general agreement with the court.
As to part IV of the opinion of the court, I write separately to make clear my basic constitutional position on one area of medical treatment of prisoners. I agree with the court that prisoners are entitled to sufficient disclosures by prison doctors to enable them to decide whether to undergo the treatment or use the prescribed medication and that such an entitlement is entitled to constitutional protection because of their incarcerated status. I also believe an informed and competent prisoner is constitutionally free, based on a liberty interest, to reject treatment and medication as a general rule. This is so because no countervailing state interest is implicated.
I do not think the allegations of this complaint raise any issue as to the right of the state to impose medication or other treatment on a prisoner against his or her will when the prisoner’s condition may, medically speaking, impose a threat to the prison community. In such a situation, different constitutional concerns would be implicated.
With these understandings, I concur in the opinion of the court.